Title: To Thomas Jefferson from Thomas Earle, 28 August 1823
From: Earle, Thomas
To: Jefferson, Thomas



Philadelphia
8mo 28th 1823
From the whole tenour of thy life and expressed opinions, I without hesitation, presume thee to be an advocate of the doctrine of complete sovereignty in the people—the doctrine of their independence both of any contemporaries or any ancestors who would bind them to the observance of institutions of which they do not approve—the doctrine of their right to refuse acquescence in any contracts made for them by any persons ancient or modern to whom they have not delegated authority thus to act.Under these impressions, I send thee a pamphlet just published, containing a criticism on some decisions of the supreme court—relative to charters, which decisions are opposed to the above named doctrines. The subject excites much attention here at present in consequence of the passage, by one branch of our legislature, of a law opposed to the principles of that court.Should the work meet with thy approbation, the circumstance will afford me peculiar satisfaction, and I should be much gratified by hearing from thee respecting it, if it is found worthy of such notice.It appears particularly desirable that such correct principles should be now disseminated as may preserve our government and country from the decay excresences, and exclusive priviledges which have been the lot and misfortune of nearly all nations.The place thou hast filled in the history of our country, will, I hope, be sufficient apology for this address from a personal stranger.—With much respect I am thy friendThomas EarleThe pamphlet in manuscript has met the approbation of some of the most eminent democratic lawyers of this place; Ingersoll, Dallas, Barnes &c.